Title: To Benjamin Franklin from Laurent Laffitte, François Mongin and Jacques Fraissignes, 2 October 1778
From: Laffitte, Laurent,Mongin, François,Fraissignes, Jacques
To: Franklin, Benjamin


Monsieur
A Alresford hampshire le 2 8bre. 1778
Laurent lafitte francois mongin lieutenans et jacques fraissigner chirurgien du corsaire legust [The Guest] commendé par eduard mackaller de la nouvelle yorce ayant eu le malheur d’etre pris le 14 du mois d’octobre mil sept cens soixante dix sept, apres un combat de trois heures et demy ou dix hommes ont perdeû la vie, et trente huit grievement Blessés, au nombre desquels ledit lafitte a reçu deux coups de fusil un a la figure et l’autre luy a cassé l’os du Bras gauche.
Mongin apres avoir ete pillé, reduit a la chemise ainsy que le reste de l’equipage a trainé les fers pendant sept mois consecutifs. L’humanite de l’amiral de la jamaique ou on nous a conduits a fait metre les dits Blessés aux soins du chirurgien dans un Battiment servant de prison sans qu’il eut daigné faire donner de paille pour coucher ces Malheureux qui ont eté traites et fourny linge medicamens et autres ustancilles nessecaires pour leur traitement au moyen de once cens livres que ce dernier a reçu d’un de ses amis de st. domingue; et de la conduits en engleterre ou nous avons aussy essuye toute sorte de cruaute jusques au premier du mois d’aout dernier, qu’on nous a envoyés a alresford comme prisonniers francais sur notre parole, et nous saisisons la premiere occassion qui se presante pour vous en instruire, et nous adresser a vous, comme embassadeur des treise provinces et a votre humanite pour secourir de malheureux qui manquent de tout a la veille de l’hiver et il ne nous sera pas dificille de donner des preuves de ces faits.
Notre capitaine a ete mis a forton prison ou on n’a pas voulu nous maitre parce qu’etant francois on ne nous regardoit point comme prisonniers d’état. Nous avons l’honneur d’etre Votres tres humbles et tres obeissants serviteurs
L LaffitteFS. MONGINFRAISSIGNES
 
Addressed: A Monsieur / Monsieur franklin / demeurant a passy ches mr. le ray de chaumont / A Passy
Endorsed: Laurens la Fitte Francois Mongin Jacques Fraissignes Frenchmen Prisoners in England
